Title: J. D. Schweighauser and Others to the Commissioners, 15 December 1778
From: Schweighauser, John Daniel
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honbl. Gentlemen
      Nantes 15th. December 1778
     
     We are favour’d with yours of the 5th. instant together with duplicates of your favours of the 11th and 27 Ultimo. The original of the first never came to hand, the last we received in due course of post.
     We hold ourselves greatly obliged to you for the trouble you have taken, in endeavouring to obtain a sufficient Convoy, for the Vessels bound to America, for the whole Voyage.
     We have been honoured with a letter from the Secretary of State for the Marine, informing us that he could not grant a Convoy farther than Cape-Finister, and as we did not look upon one, that far, and no farther, as an object worthy our attention, we had given up all thoughts of renewing our application, until we were honoured with yours of the 27th which has revived our hopes, and we flatter ourselves that it may be in your power to procure a Convoy to the westward of the western Islands if not for the whole Voyage.
     In our former letter we mentioned that the Vessels would be in readiness by the end of the last month, many of them were ready to sail at that time, and have waited ever since for a favourable opportunity of geting out, and as your honours must be sensible that the trade cannot be carried on to the advantage of either Country, unless it is properly protected, we have not the smallest doubt, but that you will take every step in your power to procure a sufficient Convoy as soon as possible, by which means America will be supplied with a large quantity of goods, and many of us get safe to our desired homes.
     We have the honour to be with great Esteem and Respect Honbl. Gentlemen Your most obedient and most humble Servants
     
      J. Dl. Schweighauser
      Danl. Blake
      Cha. Ogilvie
      Phil Rd. Fendall
      John Lloyd
      Josiah Darrell
      J. Grubb
      Matthew Mease
      Jno. Gilbank
      Robert Elliot
      H. Thompson
     
     